Citation Nr: 9931766	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for ganglion 
cyst on the left (major) wrist.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
August 1997.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1998, by the Los Angeles, California Regional 
Office (RO), which granted service connection for excision of 
left wrist ganglion cyst and assigned a noncompensable 
evaluation, effective August 14, 1997; this rating action 
also denied the veteran's claim for service connection for a 
low back disorder.  The notice of disagreement with this 
determination was received in October 1998.  The statement of 
the case was issued in December 1998.  The substantive appeal 
was received in February 1999.  

On April 30, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting at the RO.  A transcript of the hearing is of record.  
The appeal was received at the Board in May 1999.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v West, 12 Vet. App. 119 (1999).  Thus, the Board has framed 
the issue regarding the service-connected left wrist ganglion 
cyst as noted on the title page.  That issue is the subject 
of the Remand portion of this document.  

The veteran has been represented throughout his appeal by the 
California Department of Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder is well-grounded.

2.  A low back disorder, characterized as thoracolumbar pain, 
developed during the veteran's military service.  


CONCLUSION OF LAW

A low back disorder, characterized as thoracolumbar pain, was 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The records indicate that the veteran 
entered active duty in August 1987.  The service medical 
records indicate that the veteran was seen on November 8, 
1989 with complaints of low back pain; he reported being 
involved in a motor vehicle accident.  The pertinent 
diagnosis was low back strain.  He seen the following week, 
on November 14, reporting that the pain was worse toward the 
end of the day.  He ambulated fairly well, albeit painfully.  
Examination showed low back spasms and tenderness.  The 
assessment was low back strain.  Two days later the veteran 
complained that the pain was spreading toward his neck; he 
denied radiation to the legs or paresthesias.  He had full 
range of back motion; flexion was accompanied by discomfort.  
There was no muscle spasm.  The veteran was placed on a no 
running, bending, lifting profile.  Use of medication was 
continued.  

The veteran was next seen in June and July 1995, complaining 
of low back pain off and on; it was noted that he previously 
had one other episode of low back pain that lasted "2 
days."  There was full range of spine motion, without 
palpable deformity.  The pertinent diagnosis was mechanical 
low back pain; he was prescribed Motrin, and placed on 
temporary profile.  In June 1997, the veteran was again 
diagnosed with mechanical low back pain.  

The veteran's application for service connection for a back 
disorder (VA Form 21-526) was received in July 1998.  
Submitted in support of his claim were VA outpatient 
treatment reports, which show that the veteran was seen in 
April 1998 with complaints of low and middle back pain for 
the past 3 to 4 years; he denied leg pain and injury.  The 
veteran indicated that he worked as an aircraft mechanic; he 
reported pain with heavy work.  On examination, there was 
slight tenderness in the lower back at the thoracolumbar area 
and limitation of motion.  X-ray studies of the lumbar spine 
and thoracic spine were negative.  The pertinent diagnosis 
was thoraco lumbar pain; physical therapy was recommended.  

At his personal hearing in April 1999, the veteran indicated 
that he had persistent back pain starting at the lower back, 
radiating up to the middle of the back and into the dorsal 
area.  The veteran testified that he began experiencing back 
pain in 1989; he stated that he was given Motrin and sent 
back to duty.  The veteran reported that he was sent to a 
chiropractor before his discharge; he noted that the doctor 
cracked the back and put heat on it, which would provide some 
relief for a short period of time.  The veteran testified 
that he continued to experience pain in his back most of the 
time; he stated that he had difficulty sitting because of the 
pain in his back.  The veteran related that he was seen once 
at the VA in Martinez for the back, but nothing was done; he 
stated that he had not been treated by a private doctor since 
service.  




B.  Legal analysis.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); see also Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet. App. at 496.

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim. 38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In this regard, the Board notes that the service medical 
records reflect that the veteran was seen on several 
occasions for complaints of back pain, and he was diagnosed 
with mechanical low back pain.  Shortly after service he was 
again diagnosed with low back pain, following examination.  
At his hearing before the undersigned Member of the Board, he 
presented credible testimony of the continuity of back 
symptoms during and subsequent to service. 

Following a thorough study of the record, and resolving any 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for a low back disorder, 
characterized as thoracolumbar pain.  


ORDER

Service connection for a low back disorder is granted.  


REMAND

The veteran essentially contends that he is entitled to a 
compensable evaluation for his left wrist disorder.  The 
veteran maintains that he is experiencing a recurrence of a 
cyst and associated pain on the left wrist.  At his personal 
hearing in April 1999, it was noted that the veteran was 
currently experiencing neurological symptoms in the left 
hand, including pain running up the arm and weakness in the 
hand.  The veteran indicated that the pain in his left hand 
prevents him from performing certain activities.  The veteran 
also indicated that he had decreased strength in the left 
hand.  

Initially, the Board finds that the veteran's claim for a 
compensable evaluation for his service-connected left wrist 
ganglion cyst is well-grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  

A review of the record reflects that the veteran's ganglion 
cyst on the left wrist is evaluated under diagnostic code 
7819.  Diagnostic code 7819 provides that new growths, 
benign, skin, will be rated as scars, disfigurement, etc.  
Diagnostic codes 7803 or 7804 provide a 10 percent disability 
rating for superficial scars which are poorly nourished with 
repeated ulceration, or are tender and painful on objective 
demonstration.  Scars may also be rated on limitation of 
function of the part affected.  

In this regard, the Court has stressed that, in evaluating 
diseases of the joints, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  With respect to the musculature, the examiner 
must consider inability to perform normal working movements 
with normal excursion, strength, speed, coordination, and 
endurance; pain on use; and weakness.  Id.  

Upon further review of the record, the veteran has never 
undergone any VA medical examination; therefore, no adequate 
or complete assessment of the nature and severity of his 
service-connected left wrist disorder has ever been 
accomplished.  The Board notes that the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Caffrey v. Brown, 6 Vet. App 377(1994).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)].  

In this regard, the Board is of the opinion that a 
contemporaneous and thorough VA examination, which complies 
with DeLuca is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Specifically, the examination report should be 
examined to assess the degree of limitation of motion of his 
left wrist due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  The examination report should include specific 
measurements of these factors in degrees.  If no limitation 
of motion due to pain, weakened movement, excess 
fatigability, or incoordination is objectively demonstrated 
on examination, then the examiner should specifically state 
that fact in the examination report.  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all VA and private 
treatment he has received since service 
for his service-connected ganglion cyst 
on the left wrist.  The RO should then 
attempt to obtain copies of all records, 
not already included in the claims 
folder, referable to any identified 
treatment and associate these records 
with the veteran's claims file.  Any 
authorization necessary for the release 
of additional documents shall be obtained 
from the veteran.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature and 
degree of severity of his service-
connected ganglion cyst involving the 
left wrist.  The claims folder should be 
made available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  All indicated 
special studies, including X- rays, 
should be accomplished, such that the 
examination will be adequate for rating 
purposes.  All clinical findings should 
be recorded in detail.  The examiner 
should report degrees of both active and 
passive ranges of motion, functional 
impairment due to pain, weakened 
movement, excess fatigability (or due to 
flare-ups, if claimed), or 
incoordination.  The examiner should also 
be asked to describe in detail the cyst 
on the left wrist, to include whether the 
cyst is painful and tender on objective 
demonstration.  The examiner, to the 
extent possible, should comment on the 
veteran's complaints of pain and provide 
an opinion regarding the degree to which 
the pain claimed by the veteran could 
limit functional ability, including 
during any flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner's report should also include 
a complete rationale for all conclusions 
reached.  

3.  Regarding the notice to the veteran 
of the examination scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655.  

4.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  In doing so, the RO should 
consider the principles of 38 C.F.R. 
§§ 4.40, 4.45 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision reached.  They should then 
be afforded a reasonable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

